Case: 14-10585      Document: 00512968406         Page: 1    Date Filed: 03/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10585
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SERGIO CONTRERAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-266-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Sergio Contreras appeals the 60-month sentence imposed for his
conviction for possession with intent to distribute 500 grams or more of cocaine.
He contends that the district court erred in denying him a safety-valve
reduction.
       We review the district court’s findings of fact for clear error and its legal
conclusions de novo. United States v. Miller, 179 F.3d 961, 963-64 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10585    Document: 00512968406     Page: 2   Date Filed: 03/13/2015


                                 No. 14-10585

1999).   We need not decide whether to apply plain error review because
Contreras’s claim of error fails even under the ordinary standard of review.
      A defendant may receive a two-level reduction in his offense level if he,
inter alia, provides truthful information to the Government concerning the
offense of conviction.    See U.S.S.G. §§ 2D1.1(b)(16) (2013), 5C1.2(a)(5);
18 U.S.C. § 3553(f)(5). Contrary to Contreras’s argument, Miller does not
preclude us from concluding that Contreras’s untruthfulness about the source
of cocaine in the instant offense independently justify the denial of the safety-
valve reduction so long as there is evidence that Contreras lied. See Miller,
179 F.3d at 967-69. The district court’s finding that Contreras was not truthful
was plausible in light of the record as a whole and not clearly erroneous. See
United States v. Montes, 602 F.3d 381, 384 (5th Cir. 2010).
      The judgment of the district court is AFFIRMED.




                                       2